Citation Nr: 0400860	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment VA 
pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 to December 
1953.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a August 2000 decision of the Committee on 
Waivers and Compromises (COWC) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the appellant's request for waiver of an 
overpayment of VA pension benefits in the amount of 
$17,368.00.  The appellant filed a notice of disagreement 
with the COWC decision in September 2000.  A statement of the 
case was issued and, in January 2001, the appellant perfected 
his appeal.  The case was subsequently certified to the 
Board.  


FINDINGS OF FACT

1.  In January 1994 the RO granted the veteran non-service-
connected disability pension in the amount of $651.00 
monthly, effective December 1, 1993, the day on which 
entitlement began; $627.00 monthly, effective January 1, 
1994, taking into consideration his receipt of Social 
Security Administration (SSA) benefits; and $250.00 monthly, 
effective February 1, 1994, again reduced due to SSA 
benefits.

2.  In March 1994 the veteran reported two minor dependents.

3.  In April 1994 the veteran submitted VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report (EVR) in 
which he reported receiving $451.00 in monthly SSA benefits 
and reported that his dependent children were receiving 
$113.00 in monthly Social Security Insurance (SSI) and/or 
public assistance.  

4.  By letter dated February 2000 the RO notified the veteran 
of a proposal to reduce his non-service-connected pension due 
to income his children received from SSA.

5.  In March 2000 the proposed adjustment to the veteran's 
non-service-connected pension was made, retroactive to 
December 1993, resulting in a calculated overpayment of 
benefits in the amount of $17,368.00.

6.  In the statement of the case (SOC), issued by the RO in 
December 2000, a partial waiver, in the amount of $15,368.00, 
was granted.

7.  The veteran's remaining overpayment, in the amount of 
$2,000.00, did not result from fraud, misrepresentation, or 
bad faith on his part.

7.  Considering the veteran's income and expenses, recovery 
of the debt would be against considerations of equity and 
good conscience.  


CONCLUSION OF LAW

Waiver of the veteran's overpayment of pension benefits, in 
the amount of $2,000.00, plus accrued interest, is consistent 
with the principles of equity and good conscience, and 
recovery of that amount by the Government is waived.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. Law 
106-175 (2000), 114 Stat. 2096, 2096-97, substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97, now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2003).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003), as to retroactivity of the VCAA 
regulations.

The Board recognizes that the appellant does not appear to 
have been notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which establish compliance with VCAA).  

However, inasmuch as the requested waiver is granted herein 
the Board finds that no useful purpose would be served in 
remanding this matter for notification or development.  Such 
a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background and Discussion

As noted, the veteran is seeking waiver of an overpayment of 
VA pension benefits which was initially established in the 
amount of $17,368.00.  The RO waived all of the overpayment, 
except for $2,000.00, in December 2000.  He contends that he 
accurately reported his dependent children's SSI benefits at 
all appropriate times, and that recovery of the overpayment 
would result in undue hardship.  

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272.

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2003).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3).

In the present case, the RO granted the veteran pension 
benefits in a rating decision dated in January 1994.  The 
veteran was notified of his award in a letter dated the 
following month.  In the February 1994 correspondence, the RO 
advised the veteran that he was entitled to receive $651.00 
monthly, effective December 1, 1993, $627.00 monthly, 
effective January 1, 1994, and $250.00 monthly, effective 
February 1, 1994.  

In April 1994 the veteran submitted an EVR, in which he 
reported an income of $451.00 monthly from SSA for himself 
and $113.00 monthly in SSI benefits for his dependent 
children.  

The RO received another EVR from the veteran in September 
1999.  At that time the veteran reported that he had been 
receiving $461.00 monthly from SSA, and that his dependent 
children were receiving $130.00 monthly in SSI benefits.

The veteran was notified by letter dated in December 1999 
that his pension was being reduced due to the reported change 
in his non-VA income.  As a result, his monthly payments from 
VA were reduced to a $395.00 monthly, effective December 1, 
1993; $415.00 monthly, effective February 1, 1994; $431.00 
monthly, effective December 1, 1994; $407.00 monthly, 
effective January 1, 1995; $417.00 monthly, effective 
December 1, 1995; $433.00 monthly, effective February 1, 
1996; $445.00 monthly, effective December 1, 1996; $429.00 
monthly, effective January 1, 1997; $439.00 monthly, 
effective December 1, 1997; $445.00 monthly, effective 
December 1, 1998; $454.00 monthly, effective December 1. 
1999; $326.00 monthly, effective March 25, 2005; and $94.00 
monthly, effective August 21, 2005.  He was notified by 
letter dated later in March 2000 that the retroactive 
reduction resulted in an overpayment of VA pension benefits 
in the amount of $17,368.00.  See 38 C.F.R. § 3.660(a)(3).  

In a statement received in April 2000, the veteran requested 
a waiver of his overpayment.  He indicated that he was unable 
to repay the debt, and that he received barely enough money 
each month to meet all of his financial obligations.  The 
veteran stated that he did not understand that his children's 
SSI benefits were considered income, but that he had duly 
reported it.  

Recovery of an overpayment of VA benefits to a claimant shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and if collection of the indebtedness from the claimant would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c) (West 2002); 38 C.F.R. § 1.963(a) (2003).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

In the present case, as noted above, the veteran accurately 
reported his dependent children's SSI benefits in EVR's 
submitted in April 1994 and September 1999.  Additionally, 
there is no indication that the veteran knew or should have 
known that the VA had not factored in his dependent 
children's reported income in calculating his pension 
benefit.  Therefore, the competent evidence of record does 
not indicate that the overpayment is a result of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
38 C.F.R. § 1.963(a).  

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience, under 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).

Initially, the Board reiterates that the veteran submitted 
EVR's in April 1994 and September 1999.  In both reports he 
informed the VA that his children were receiving SSI 
benefits.  Therefore, the creation of the indebtedness was 
essentially not his fault, but VA's, inasmuch as the agency 
failed to accurately count the reported income in calculating 
the veteran's pension award.  See Ridings v. Brown, supra, 
citing 38 C.F.R. § 1.965.

Further, in a Financial Status Report dated in September 
2000, the veteran reported receiving $423.00 monthly from SSA 
and $454.00 monthly in VA benefits for a total of $877.00 
monthly.  He identified his monthly financial obligations as 
$222.00 for rent or mortgage; $120.00 for food; $45.00 for 
telephone services; $92.00 for automobile insurance; $230.00 
in child care; $60.00 for clothing; $100.00 for gasoline; and 
$20.00 in monthly installment payments.  His reported monthly 
expenses totaled $889.00.  The veteran's income minus his 
reported expenses leaves a shortfall of $12.00 monthly.  

The Board notes that the veteran was granted a partial waiver 
of overpayment in December 2000.  However, it is unclear from 
the December 2000 decision of the COWC, reported in the SOC, 
whether the overpayment was reduced to $15,368.00 or whether 
$15,368.00 was waived.  A letter sent from the RO to the 
veteran dated in May 2001 indicates indebtedness in the 
amount of $1,400.00.  However, an informal memorandum in the 
record indicates that $15,368.00 would be withheld from the 
veteran.  Subject to an accounting by the RO or other 
appropriate authority, it appears that the waiver in the SOC 
reduced the debt to $2,000.00, and that the veteran 
subsequently paid down a portion of that remaining debt.

In any event, the Board finds that in light of the fact that 
the overpayment was not the veteran's fault and based upon 
his current financial situation, collection of the 
overpayment, in any amount, would cause undue financial 
hardship.  38 C.F.R. § 1.965(a).  

The Board has also considered the element of unjust 
enrichment.  The veteran's current reported assets include an 
automobile valued at $6000.00, $200.00 in the bank, and $200 
cash on hand.  When the overpayment is considered in light of 
the number of years over which it was received it does not 
appear to have resulted in unjust enrichment.  

Thus, the Board concludes that the facts of this case, when 
weighed in light of the various elements of equity and good 
conscience, and with consideration of the reasonable-
doubt/benefit-of-the-doubt doctrine, are in favor of the 
conclusion that a waiver of the overpayment debt is 
warranted.


ORDER

Waiver of overpayment of VA non service-connected pension 
benefits is granted.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



